DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The RCE dated 2-11-2022 is acknowledged.	
Claims included in the prosecution are 1-2, 4-6 and 24.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-2, 4-6 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant amends claim 1 to recite ‘the albuterol and the POPG are the sole therapeutic agents’ and this specific expression was not present in the specification as originally filed and therefore, deemed to be new matter.
	Applicant provides no specific arguments regarding this issue other than stating that the claim now recites ‘consisting of’. This does not resolve the issue of ‘new matter’.

2.	Claims 1-2, 4-6 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Instant claims are drawn to treatment of enveloped viruses including even Covid-19 which has infected millions of people all around the world.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d, 1400 (Fed.Cir.1988). Among these factors are: (1) the nature of the invention; 2) the state of the prior art; 3) the relative skill of those in the art; 4) the predictability or unpredictability of the art; 5) the breadth of the claims; 6) the amount of direction or guidance presented; 7) the presence or absence of working examples; and 8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.
 1) The nature of the invention: Claims as recited, the invention concerns with a method of treating pulmonary infection caused by an enveloped virus which includes even the dreaded and presently infecting millions of people all over the world with no cure for the virus, SARS-CoV-2.
 2) The state of the prior art: the state of the prior art is very high in terms of formulating compositions for viral infections.
 3) The relative skill of those in the art: the skill of one of ordinary skill in the art is very high (Ph.D level technology). 
4) The predictability or unpredictability in the art: as is well known in the art, the term, 'enveloped virus’ is a broad term encompassing many different viruses which mutate quickly.  There is no single anti-viral drug, which is effective against all enveloped viruses.   There is no evidence in the literature that a compound which is not a specific anti-viral which is able to treat all the enveloped viral diseases.
 5). the breadth of the claims: instant claim is very broad in terms of the active agents which come under the generic terms, ‘bronchodilators’ and ‘pulmonary surfactants.
 6) The amount of direction of guidance provided: instant specification does not provide adequate guidance in the terms of the treatment of various types of enveloped viruses which are known today. 
7) The presence or absence of working examples: Instant specification does not contain any examples. showing the effectiveness of just albuterol and the phosphatidylcholine, POPG.
8) The quantity of experimentation necessary: As is known ‘as of now’ there is no specific drug which is effective against Covid-19 which has infected millions of people all over the world and causing several deaths (around 185,000 deaths in US itself). instant claims include corona virus which included COVID-19.
	Applicant amends claim 1 recite ‘corona virus and recited bronchodilator and the pulmonary surfactant as the sole therapeutic agents and these amendments should overcome the rejection. However, these amendments will not overcome the rejection since corona virus includes now prevalent COVID-19 and it would require undue experimentation for one to conduct to which of the Corona viruses, the claimed composition is effective against and protocol of administration.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
2.	Claims 1-2, 4-6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 2007/0270502), optionally in combination with Voelker (US 2018/01777807), in view of Weber (medRxiv, May 15, 2020), Watson (US 2012/0114702), WO 2010/120524 individually or in combination, further in view of Cowan (US 2005/0118108).
	Edwards teaches that corona virus causes severe acute respiratory syndrome; Edwards teaches the administration of DPPC/POPG suspended in isotonic saline using a jet nebulizer. Edwards also teaches the art known use of albuterol for respiratory conditions (Abstract, 0003-0005, 0014, 0033, 0049 and 0074 and claims 24 and 25). 
	Voelker discloses aerosol formulations for treatment of viral infection containing pulmonary surfactant. The viral infections include, rhinovirus, influenza virus and SARS. According to Voelker, the anionic phospholipid, phosphatidylglycerol (POPG) is anti-inflammatory (0011-0012, 0023-0033, 0141).The pulmonary surfactant could be administered in combination with other agents (Abstract, 0133-0146, 0148, 0152, 0160, 0161, 0166, 0178, 0180-0181 and claims).
	Although Edwards teaches the administration of POPG in combination with
DPPC, one of ordinary skill in the art would be motivated to use phosphatidylglycerol such as POPG taught by Edwards by itself since Voelker teaches the anionic phospholipid, phosphatidylglycerol is anti-inflammatory phospholipid.
	What is lacking in Edwards and Voelker is the inclusion of a bronchodilator, albuterol.
	Weber teaches the administration of nebulized albuterol in combination with dornase alfa to treat COVID-19 patients (see the entire publication).
Watson teaches a combination therapy for the treatment of viral diseases such as pneumonia, influenza and SARS. The combination includes the use of bronchodilators such as albuterol, levabuterol or salmeterol. The administration mode includes by aerosol (Abstract, 0124. 0160, 0392, 0397 and claim 19).
WO teaches treatment and vaccine formulations for the treatment of viral diseases caused by rhinovirus, influenza virus, RSV and corona virus (e.g. SARS virus). The compositions include short-acting or long acting bronchodilator such as pirbuterol, salbumol and anti-viral agents. The administration can be by aerosol route (Abstract, 0040-0042, 0045, 00123, 00213, 00217-00218, 00231, 00264, 00267, 00279 and 00283).
	Cowen teaches aerosol delivery of compositions for pulmonary diseases. The compositions contain the phospholipid, POPG and albuterol (0114, Example 5 and claims).
	It would have been obvious to one of ordinary skill in the art to use bronchodilator, albuterol since the patients with these respiratory viral infections have constricted airway passages and bronchodilator, albuterol to open the airways for normal breathing and administration of albuterol is known to be used for the treatment of respiratory viral infections as taught by Watson or Weber or WO. One of ordinary skill in the art would be motivated to combine bronchodilators and pulmonary surfactants and administer by aerosol route since pulmonary conditions can be treated by an aerosol administration of compositions containing POPG and albuterol as taught by Cowan. It is within the skill of the art to use only the pulmonary surfactant and a bronchodilator as the sole therapeutic agents and not include any additional therapeutic agents such as an antiviral drug if the goal is only to clear the airway passage and not to kill the corona virus.	
3.	Claims 1-2, 4-6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Voelker (US 2018/0177807) in combination with Kido (US 2007/0141073) and  Bensussan (US 2018/0201687) in further combination with Weber (medRxiv, May 15, 2020), Watson (US 2012/0114702), WO 2010/120524 individually or in combination, further in view of Cowan (US 2005/0118108)
Voelker discloses aerosol formulations for treatment of viral infection containing pulmonary surfactant. The viral infections include, rhinovirus, influenza virus and others. The pulmonary surfactant could be administered in combination with other agents (Abstract, 0146, 0148, 0152, 0160, 0161, 0166, 0178, 0180-0181 and claims).
Kido teaches that pulmonary surfactant adsorbs and inactivates tryptase clara of hemagglutinin (HA) processing protease of the respiratory tract, which manifests viral membrane infusion activity and infectious ability by restrictive cleavage of HA of the influenza virus membrane protein, resulting in inhibiting growth cycle of the virus. The viruses taught include influenza and SARS. The phospholipids in the pulmonary surfactant include phosphatidylglycerol (Abstract, 0010, 0046, 0075, 0085, 0070 and claims). 
 	 Bensussan while disclosing an antibody for the treatment of pulmonary diseases associated with a deficiency of pulmonary surfactant teaches that the deficiency of in pulmonary surfactant contributes to the increased susceptibility of some individuals to microbial infections such as respiratory syncytial virus, parainfluenza virus and others (Abstract, 0058 and 0059).
	Edwards as discussed above, teaches that corona virus causes severe acute respiratory syndrome; Edwards teaches the administration of DPPC/POPG suspended in isotonic saline using a jet nebulizer. Edwards also teaches the art known use of albuterol for respiratory conditions (Abstract, 0003-0005, 0014, 0033, 0049 and 0074 and claims 24 and 25). 
What is lacking in Voelker, Kido and Bensussan is the inclusion of a bronchodilator in the formulation. 
Weber teaches the administration of nebulized albuterol in combination with dornase alfa to treat COVID-19 patients (see the entire publication).
Watson teaches a combination therapy for the treatment of viral diseases such as pneumonia, influenza and SARS. The combination includes the use of bronchodilators such as albuterol. . The administration mode includes by aerosol (Abstract, 0124. 0160, 0392, 0397 and claim 19).
WO teaches treatment and vaccine formulations for the treatment of viral diseases and pulmonary inflammation caused by rhinovirus, influenza virus, RSV and corona virus (e.g. SARS virus). The compositions include short-acting or long acting bronchodilator such as pirbuterol, salbumol and anti-viral agents. The administration can be by aerosol route (Abstract, 0040-0042, 0045, 00123, 00213, 00217-00218, 00231, 00264, 00267, 00279 and 00283). 	
Cowen teaches aerosol delivery of compositions for pulmonary diseases. The compositions contain the phospholipid, POPG and albuterol (0114, Example 5 and claims).
It would have been obvious to one of ordinary skill in the art to use pulmonary surfactant, albuterol  to treat respiratory viral infections and airway inflammations caused by corona virus with a reasonable expectation of success since Voelker teaches the use of pulmonary surfactant to treat respiratory viral infections such as corona virus and because Kido teaches the mechanism by which the pulmonary surfactant inhibits the viral inhibition caused by respiratory virus such as SARS and deficiency of in pulmonary surfactant contributes to the increased susceptibility of some individuals to microbial infections such as respiratory syncytial virus, parainfluenza virus and others as taught by Bensussan..
To include a bronchodilator such as albuterol would have been obvious to one of ordinary skill in the art since the patients with these respiratory viral infections have constricted airway passages and bronchodilators such as albuterol open the airways for normal breathing and administration of albuterol is known to be used for the treatment of respiratory viral infections as taught by Watson or Weber or WO. One of ordinary skill in the art would be motivated to combine bronchodilators and pulmonary surfactants and administer by aerosol route since pulmonary conditions can be treated by an aerosol administration of compositions containing POPG and albuterol as taught by Cowan. It is within the skill of the art to use only the pulmonary surfactant and a bronchodilator as the sole therapeutic agents and not include any additional therapeutic agents such as an antiviral drug if the goal is only to clear the airway passage and not to kill the corona virus and 
	Applicant’s arguments have been fully considered, but are not found to be persuasive.
	Applicant once again argues that Kido is non-analogous art such that it cannot be used to sustain an obvious rejection and the only reason one would combine the references as the patent office has done is based on impermeable hindsight reasoning. The examiner disagrees with applicant that Kido is non-analogous art since it directly deals with the treatment of SARS virus and thus, in the same field of SARS virus. Applicant argues that there is nothing in Huang that suggests or otherwise hints at composition specifically comprising at least one bronchodilator and at least one pulmonary surfactant or that the two components should be combined. The examiner disagrees and at the locations indicated Huang suggests aerosol preparations and that surfactants, bronchodilators can be combined. However, the arguments regarding Huang are not relevant since it is not used in the rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612